DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 11/09/2021. This action is made Final.

Claims 1-13 and 17-18 are pending in this case. Claims 1, 10 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 8 and 17 are objected to because of the following informalities:
	Claims 1 and 17 each recite, “render[ing], on the display, graphical information indicative of the ranked plurality of data items, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and,…” , e.g. lines 19-21 of Claim 1. For  graphical information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task”.

Claim 8 also recites, “wherein the information indicative of the ranked plurality of data items includes…”.For consistency and to avoid possible antecedent basis issues, Examiner suggests amending the limitation to recite, “wherein the graphical information indicative of the ranked plurality of data items includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20170289766 A1), hereinafter Scott in view of Wan et al (US 20140075385 A1), hereinafter Wan and Vibbert et al. (US 20160042735 A1), hereinafter Vibbert.

Regarding Claim 1, Scott teaches:
A method implemented by one or more processors, comprising: (one or more processors [0027])
performing, by an automated assistant that operates at least in part on a standalone multi-modal device, (client device 102 may include and/or make use of a digital assistant 126... The digital assistant 126 may additionally or alternatively be 
a task which is requested of the automated assistant during a human-to-computer dialog by (requests may include spoken or written (e.g., typed text) data that is interpreted through natural language processing capabilities of the digital assistant 126. The digital assistant 126 may interpret various input and contextual clues to infer the user's intent, translate the inferred intent into actionable tasks and parameters, and then execute operations and deploy device services 128 to perform the tasks. Thus, the digital assistant 126 is designed to act on behalf of a user to produce outputs that attempt to fulfill the user's intent as expressed during natural language interactions between the user and the digital assistant [0031], e.g. FIG. 5, an active conversation interface 512, which may be output during an ongoing conversation between a user and the digital assistant. Here, the system provides indications and feedback with respect to the conversation, such as by displaying recognized speech 514, providing suggestions, and/or indicating available voice command options [0086])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (A user identified/detail interface 510 represents an expanded visualization that may be provide when the user moves closer to the client device 102 and/or is identified [0085], The interface 512 may be presented when the user is close enough to clearly view the display and benefit from additional visual information provided during the active conversation, such as within the proximity zones 
wherein the standalone multi-modal assistant device is equipped with a display; (The client device 102 can be embodied as any suitable computing system and/or device such as… the computing device may be any type of portable computer, mobile phone, or portable device 120 that includes an integrated display 122 [0028])
…generating a data item representing… [a reminder], wherein the data item is targeted at the given registered user; (Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068])
subsequently detecting that an unidentified user is co-present with the standalone multi-modal assistant device, (If the user moves farther away, such as to the proximity zone 306, the system may transition from using the interface 512 to one of the other interfaces 510, 504, since these interfaces may provide interaction modalities that are better suited to interaction from a longer distance. [0087], The example user 
based on the detecting: (A digital assistant is invoked to provide a first user experience for interactivity with the digital assistant (block 602)... the system behavior manager 130 instructs the digital assistant 126 to provide an interaction modality that indicates to the user that the digital assistant 126 is active and available to receive speech input and perform various tasks. In at least some implementations, this is based on the user's presence in the proximity zone 306... In one particular example, the first user experience includes an assistance query without identity-specific information that is linked to an identity of the user. [0096])

wherein the plurality of data items are obtained based on the accounts of the registered users; (user profile and/or preference data [0027], Alice is identified and authenticated as being associated with a particular user profile [0068], the system has identified Bob [0074] The system can also activate and deactivate public/private 
…
rendering, on the display, graphical information indicative of the… plurality of data items, wherein the information indicative of the… plurality of data items includes a selectable graphical element indicative of the data item representing… [the reminder], and (For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098] e.g. Fig. 5, interface 510, interface 510 may include various interaction options, customized elements, user-specific information, and so forth. [0085] Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068]) 
wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the… [reminder]. (Alice may ask about a scheduled soccer game while in the proximity zone 306 and receive a voice response because the digital assistant 126 knows Alice's proximity and determines voice is appropriate in the proximity zone 306. As she walks closer and enters the proximity zone 304, the digital assistant 126 recognizes the approach (e.g., change in proximity) and adapts the experience accordingly. For example, when Alice enters the proximity zone 304, the digital assistant 126 may automatically display a map 

While Scott teaches generating a data item representing a reminder, wherein the data item is targeted at the given registered user… rendering, on the display, graphical information indicative of the plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the reminder, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder, Scott may not explicitly disclose:
prior to completion of the task, generating a data item representing the incomplete task,…
ranking the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and rendering, on the display, graphical information indicative of the ranked plurality of data items, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task. (emphasis added).

Wan teaches:

a task which is requested of the automated assistant during a human-to-computer dialog by (the application ranking module may include or cooperate with a UI for accepting voice-based input [0188] For example, the voice-based UI may be part of the OS, and user may use the constrained vocabulary to launch one of the top ranked applications. Alternatively, the user may use the constrained vocabulary to activate a feature supported by one of the top ranked applications (e.g., call home). [0195])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (See FIG. 10, identify current user 712; e.g. Mom has used the video player application to cause a selected program to be presented by a separate home theater system in the living room [0163], When Mom first picks up the tablet to tum on the Olympics, the application tailoring module may use the tablet's camera to automatically detect that Mom is the current user [0164] the family interaction engine may store the individual user profiles 71 in a profiles module 70. For instance, in one scenario, the tablet ofFIG.1 is to be shared by the following members of a family: a mother, a father, and two children. Accordingly, in the embodiment of FIG. 1, the profiles module contains a first user profile 72A for the mother, a second user profile 72B for the father, as well as additional individual user profiles (indicated by ellipses) for the two children [0039], the profiles module includes a collective user profile referred to 
wherein the standalone multi-modal assistant device is equipped with a display; (See FIG. 1, display 22)
prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (See FIG. 10 Save State Data for Previous User 732; e.g. Mom has used the video player application to cause a selected program to be presented by a separate home theater system in the living room. Then, Mom and Dad may pass the tablet back and forth while watching that program (e.g., the Olympics). [0163], when the application tailoring module saves state data for a user as indicated below, the application tailoring module may save that state data to the context framework [0165], the application tailoring module may then determine whether the tablet has been transferred or handed off to a different user [0170], a transfer to a new user is detected, whoever was just using the tablet may then be considered the previous user, and the new user may be considered the current user… the application tailoring module may then cause the tablet to save state data for the previous user. The state data that is saved may include a copy of the existing "state" of the tablet (possibly the same as or similar to the data saved when a laptop goes to sleep) the list of applications and services in use and their associated data/settings, the GUI artifacts that were being displayed, an enumeration or history of the actions that last occurred on the tablet, the position of open media files (e.g., movies, songs) etc. This would allow for the re-enablement of existing state either on 
subsequently detecting that an unidentified user is co-present with the standalone multi-modal assistant device, (the family interaction engine may automatically detect when users are in close proximity to the tablet, based on data from a camera and/or other sensors. For example, as described in greater detail below, the tablet may include a camera, and the family interaction engine may determine that a user is near the tablet based on data received from the camera. [0031], the family interaction engine may automatically determine which user is holding the tablet, and the family interaction engine may automatically change the user interface and the open user account in response to detecting that the tablet has been handed from one user to another [0033], detect whether a person is near the tablet [0035], the family interaction engine may also provide for an independent guest account that is not associated with the collective user account [0042], the term "family user'' generally refers to whichever user or users is/are interacting with the tablet while the family user account is open [0051], the tablet can provide for automatically signing in. For instance, in one scenario, the family account is not protected, all of the individual user accounts are protected, and the tablet is configured to automatically open or "sign in to" the family account upon boot up. In other scenarios, all, some, or none of the accounts may be protected or unprotected, and the tablet may automatically sign in to a protected individual user 
based on the detecting: obtaining a plurality of data items targeted at the plurality of registered users, (The family user profile may also contain data identifying content items associated with the family user, such as local content 93. When the family user account is open, the family interaction engine may dynamically and automatically present another home screen with pictures, appointments, messages, etc., that are relevant to the family in general, based at least in part on the family user's settings, RPM, recommendations, and results learned by the tablet [0051], Relevant family content may include, without limitation, weather reports, reports on the current location and activity of each family member, notices of upcoming planned family events (potentially via a calendar), media content that may include personal photos or videos, favored external media, favored music, and feeds from social networking sites of interest (e.g., status updates from "friends," text messages from individuals being "followed," etc.). This content may also include applications commonly used under the 
wherein the plurality of data items are obtained based on the accounts of the registered users; (the information and media rotate through at periodic intervals until the tablet meets sleep state criteria or until active engagement by a person. One of the containers (e.g., picture panel 922) may operate similarly to computer screen saver or an electronic picture frame, cycling through a set of pictures. However, other containers include other kinds of information, with the family channel including an amalgamation of content expected to be of broad interest to members of the family, based on stated preferences from individual user profiles and from the family user profile, relevant situational context, observed usage behavior for individual accounts and for the family user account, etc. For instance, the family interaction engine may dynamically configure the family channel to present news, applications, video and audio media items, photographs, calendar items, and other types of content that has broad interest to family members. Furthermore, in addition to changing specific content items, the family interaction engine automatically changes containers and general content categories or genres displayed on the family channel. Consequently, the blended content may be 
ranking the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and (The family interaction engine may then determine which containers to display on the family user home screen, and which content items to include in those containers, as shown at block 216. These determinations may be based on the data in the family user profile, as well as on aspects of the current context for the tablet such as those mentioned above. Once the content is determined, the family interaction engine may display that content on the family user channel, for instance as one or more home screens, as shown at block 218. [0072], Aspects of the current context that the family interaction engine may 
rendering, on the display, graphical information indicative of the ranked plurality of data items, (Once the content is determined, the family interaction engine may display that content on the family user channel, for instance as one or more home screens, as shown at block 218 [0072] when the family user is open, the family channel may use tiles or other containers to show content that entices the user to click on a link for more information [0062])

Want at least suggests:
wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (This would allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user (or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user…. For example, after the second user hands the tablet back to the first user, the process may return to block 712, and when the application tailoring module recognizes that the first user is now the current user, the 

As shown above, Scott teaches that when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. (Scott [0059]) Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the obtaining of a plurality of data items targeted at the plurality of registered users, and rendering on the display, graphical information indicated of the plurality of data items, of Scott to include, ranking the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and rendering, on the display, graphical information indicative of the ranked plurality of data items, as taught by Wan.

One would have been motivated to do so to provide improved facilities for interactions among multiple individual user (Wan [0024]) and for privacy reasons, to ensure the safety of the data of the user (Wan [0121)).

As shown above, Wan, at least, suggests, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task.

performing, by an automated assistant that operates at least in part on a standalone multi-modal device, (multi-modal conversational dialog application arrangement that shares context information between components in accordance with one or more example embodiments. A user client 201 may deliver output prompts to a human user and may receive natural language dialog inputs, including speech inputs, from the human user. An automatic speech recognition (ASR) engine 202 may process the speech inputs to determine corresponding sequences of representative text words. A natural language understanding (NLU) engine 203 may process the text words to determine corresponding semantic interpretations. A dialog manager (DM) 204 may generate the output prompts and respond to the semantic interpretations so as to manage a dialog process with the human user [0039])
a task which is requested of the automated assistant during a human-to-computer dialog by (dialog application system may receive user commands. The user commands may be input as either text or speech input into a client computing device such as user client 201 of FIG. 2. Speech and text user commands may be processed by an ASR engine, NLU engine, and a context sharing module before being processed by a dialog application system into parsed user commands. [0112], the dialog application system may identify one more tasks for execution. By applying the best ranked semantic interpretation to the received user input, the task manager may identify the intent of the user command and may identify one or more tasks for execution. Such identified tasks may be associated with the best ranked semantic interpretations applied to the user commands [0114])

wherein the standalone multi-modal assistant device is equipped with a display; (input/output interfaces 119 (e.g., keyboard, mouse, display, printer, etc.), [0037] communicating the dialog context information back to the user client 201 may help determine part of the current visual display on that device [0046] Inform dialog agents may transmit an output to the user, either in the form of synthesized speech output or a visual output on a display device of a client device [0062])
prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (the dialog application system may determine whether execution of a new task has been requested before the current task has completed [0117], In response to determining that the execution of a new task has been requested before the current task has completed, in step 714, the dialog application system may suspend execution of the currently active task... the dialog engine of the currently active task, under direction of the task manager, may preserve the current state of execution of the task, store any user input values, initialized task subroutines, generated expectation agendas, dialog stacks, and parsed user input to be later recalled when the task is resumed. [0118] a user login subroutine that involves identifying a user, user registration and logon, and introducing the user to the dialog application. [0075], verifying whether a user is registered with the dialog application [0087])
a] plurality of data items, wherein the information indicative of the… plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (the dialog application system may identify the next task to be executed in response to determining that the currently active task has completed execution. Once the task manager has determined in step 720 that execution of the currently active task has completed, the task manager may identify the next task to be executed. For example, the task manger may determine from a schedule of tasks which task is to be executed next by examining user dialog input. Upon identifying the next task for execution, method 700 may return to step 708 where the dialog application system may again initiate execution of the identified task. [0122], In response to determining that execution of the second dialog task has completed, the computing device may retrieve the state of the natural language dialog and user inputs received during execution of the first dialog task. The computing device may resume execution of the first dialog task from a point at which the first dialog task was suspended. [0008], The previous task that was suspended may be automatically resumed when the active second task terminates or when the application resumes the previous task as a result of user input or application logic. [0029], The task manager may then suspend the bill paying task while preserving the user responses offered in the bill paying task and the current state of the bill paying task and may launch a new money transfer task using the mobile banking application. After completion of the voice enabled transfer of funds into the checking account with the money transfer task, the task manager may revert to the suspended state of the bill paying task and resume the bill paying task without having to 


Given that:
Scott teaches when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. (Scott [0059]);
Scott further teaches that Digital assistants for computing devices are widely used to help with various interactions like scheduling, making calls, setting reminders, navigating content, searching, and getting answers to questions (Scott [0002]); and

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the obtaining of a plurality of data items targeted at the plurality of registered users, and rendering, on the display, graphical information indicative of the plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the reminder, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder, of Scott, together with the ranking the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and rendering, on the display, graphical information indicative of the ranked plurality of data items, and saved state information for the re-enablement of existing state either on the same device, of Wan, to include performing, by an automated assistant that operates at least in part on a standalone 

One would have been motivated to make such a modification to provide efficient, effective, functional, and convenient ways of executing dialog based tasks (Vibbert [0006]) and provide intelligent personal assistants for managing an entire set of tasks implemented by a more complex application in a friendly and easy to use environment (Vibbert [0002]-[0003])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Scott, as modified, teaches:
further comprising transitioning the display from an inactive state to an active state based on the detecting. (Consider, for instance, that a user 310 ("Alice") enters a 

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Scott, as modified, teaches:
wherein the detecting comprises receiving natural language input from the unidentified user. (Presence of a user is detected… data from one or more of the sensors 132 [0095] audio sensors 132b… sound (e.g., user speech and other sounds) [0034] speech recognition [0048], natural language processing capabilities [0031])

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Scott, as modified, teaches:


Regarding Claim 5, the rejection of Claim 4 is incorporated.
Scott, as modified, teaches:
wherein the presence sensor comprises one or more of a camera, a microphone, and a passive infrared sensor. (The physical presence of people (i.e. people nearby the system) may be detected using sensors 132 like pyro-electric infrared sensors, passive infrared (PIR) sensors, microwave radar, microphones or cameras, and using techniques such as Doppler radar, radar using time-of-flight sensing, angle-of-arrival sensing inferred from one or more of Doppler radar or time-of-flight sensing, and so forth. [0047])

Regarding Claim 6 the rejection of Claim 1 is incorporated.
Scott teaches:
determining an identity of the unidentified user; and (Identity of a user is detected (block 604)… user-specific attribute is detected by one or more of the sensors 132, and used to identify and/or authenticate the user. Different ways of detecting user identity are discussed above, and include various biometric features and techniques. [0097])

Scott may not explicitly disclose:
further ranking the obtained data items based on the identity.

determining an identity of the unidentified user; and further ranking the obtained data items based on the identity. (the family interaction engine may automatically sense the presence of individual users (e.g., using voice identification or face recognition), and the family interaction engine may automatically show or hide containers, based on the preferences of those detected users. [0061] their user profiles may indicate that Mom prefers the social networking application to sort status updates based on importance and Dad prefers the social networking application to sort status updates based on time. Accordingly, when Mom is holding the tablet, the application tailoring module may configure the social networking application to show the most important status updates at the top. And when Dad is holding the tablet, the application tailoring module may configure the social networking application to show the most recent status updates at the top [0174] if Dad and Jill typically watch certain shows together or do certain activities together, then the family interaction engine and the content recommendation module may automatically prioritize those shows or activities in response to detecting that Dad and Jill are present. However, when Jack is also present, the group may tend to watch a different show. Accordingly, the family interaction engine and the content recommendation module may prioritize that show in response to detecting that Dad, Jill, and Jack are present. Thus, the family interaction engine may observe the family behavior and subsequently use those observations to provide an experience that is customized for different groups within the family. [0146])

Claim 1.

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Scott may not explicitly disclose:
wherein the determined identity of the user has greater influence on how the obtained data items are ranked than the priorities that are unrelated to the registered users. 

Wan teaches:
wherein the determined identity of the user has greater influence on how the obtained data items are ranked than the priorities that are unrelated to the registered users. (the family interaction engine may close the family user account, as indicated at block 222, and open the individual user's account, as shown at block 224. The family interaction engine may then determine the current context and what content to show on the individual user's home screen, [0074], The user settings may include, without limitation, settings that have been manually created and/or configured by the user, and settings that have been automatically created and/or configured by the data processing system. The computer learning results may include, without limitation, data that has been stored by the family interaction engine to identify various preferences of the user, based on previous interactions. The collection of content recommendations may identify recommendations obtained with help from the content recommendation module. [0048], the family interaction engine may automatically sense the presence of individual users 

Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.

wherein the information indicative of the… plurality of data items includes a plurality of graphical elements, each graphical element representing a respective data item of the plurality of data items. (A digital assistant is invoked to provide a first user experience for interactivity with the digital assistant (block 602)... the system behavior manager 130 instructs the digital assistant 126 to provide an interaction modality that indicates to the user that the digital assistant 126 is active and available to receive speech input and perform various tasks. In at least some implementations, this is based on the user's presence in the proximity zone 306... In one particular example, the first user experience includes an assistance query without identity-specific information that is linked to an identity of the user. [0096] in the proximity zone 306, the digital assistant 126 may also provide visual output that is tailored to an associated viewing distance from the display [0067])

Scott may not explicitly disclose that the plurality of data items are ranked.

Wan teaches:
wherein the information indicative of the ranked plurality of data items includes a plurality of graphical elements, each graphical element representing a respective data item of the plurality of data items. (See FIG. 3, ten containers or objects, including a menu bar 910, a user menu 912, a weather panel 914, a calendar panel 916, a received content panel 918, a shopping panel 920, a picture panel 922, a social networking panel 924, a recommended content panel 926, and a search panel 928 [0056]-[0058], Once 

Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Scott, as modified, teaches:
wherein the display comprises a touchscreen and one or more of the plurality of graphical elements is interactive. (At close proximity in the first proximity zone 302 (e.g., a within a 2 foot arc from the client device 102), touchable interactions are available since a user is close enough to touch a display 308 of the client device 102, use input devices of the client device 102, and so forth... the digital assistant 126 may make adaptations to a user interface displayed on the display 308 to support touch and other close proximity interactions [0063] the digital assistant 126 presents touch interaction elements in addition to other visual and/or audio elements [0075])

Regarding Claim 10, Scott teaches:
A method implemented by one or more processors, comprising: (one or more processors [0027])

a task which is requested of the automated assistant during a human-to-computer dialog by (requests may include spoken or written (e.g., typed text) data that is interpreted through natural language processing capabilities of the digital assistant 126. The digital assistant 126 may interpret various input and contextual clues to infer the user's intent, translate the inferred intent into actionable tasks and parameters, and then execute operations and deploy device services 128 to perform the tasks. Thus, the digital assistant 126 is designed to act on behalf of a user to produce outputs that attempt to fulfill the user's intent as expressed during natural language interactions between the user and the digital assistant [0031], e.g. FIG. 5, an active conversation interface 512, which may be output during an ongoing conversation between a user and the digital assistant. Here, the system provides indications and feedback with respect to the conversation, such as by displaying recognized speech 514, providing suggestions, and/or indicating available voice command options [0086])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (A user identified/detail interface 510 represents an expanded visualization that may be provide when the user moves closer to the client 
wherein the standalone multi-modal assistant device is equipped with a display; (The client device 102 can be embodied as any suitable computing system and/or device such as… the computing device may be any type of portable computer, mobile phone, or portable device 120 that includes an integrated display 122 [0028])
…generating a data item representing… [a reminder], wherein the data item is targeted at the given registered user; (Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068])
subsequently detecting that a person is co-present with the standalone multi-modal assistant device, (If the user moves farther away, such as to the proximity zone 
identifying the person as the given registered user of the plurality of registered user; and (Identity of a user is detected (block 604)… user-specific attribute is detected by one or more of the sensors 132, and used to identify and/or authenticate the user. Different ways of detecting user identity are discussed above, and include various biometric features and techniques. [0097], (user profile and/or preference data [0027], 
based on the detecting and the identifying: (The first user experience is modified to generate a second user experience that includes identity-specific information that is linked to the identity of the user (block 608). For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098])
obtaining a plurality of data items targeted at the plurality of registered users, (For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098] the digital assistant 126 exposes more information and/or identity specific information since she is nearer and has been identified/authenticated... Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth. In the proximity zone 304, the digital assistant 126 can provide a mix of audio and visual output since the proximity zone 304 is determined to be within an acceptable viewing distance of the display 308. [0068] When one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically 
wherein the plurality of data items are obtained based on the accounts of the registered users; (user profile and/or preference data [0027], Alice is identified and authenticated as being associated with a particular user profile [0068], the system has identified Bob [0074] The system can also activate and deactivate public/private information based on the number of user present and who the users are [0089] when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. [0059])
…
rendering, on the display, information indicative of the… plurality of data items, wherein the information indicative of the… plurality of data items includes a selectable graphical element indicative of the data item representing… [the reminder], and (For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098] e.g. Fig. 5, interface 510, interface 510 may include various interaction options, customized elements, user-specific information, and so forth. [0085] Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068]) 
wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the… [reminder]. 

While Scott teaches generating a data item representing a reminder, wherein the data item is targeted at the given registered user… rendering, on the display, information indicative of the plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the reminder, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder, Scott may not explicitly disclose:
prior to completion of the task, generating a data item representing the incomplete task,…
ranking the plurality of data items based on an identity of the given registered user, wherein data items targeted at the given registered user are ranked more highly than other data items; and rendering, on the display, graphical information indicative of the ranked plurality of data items, wherein the information ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task. (emphasis added).

Wan teaches:
performing, by an automated assistant that operates at least in part on a standalone multi-modal device, (application ranking module may be implemented as an application manager, the voice-based UI may be implemented as a digital personal assistant, and they may work together via any inter-process communication (IPC) mechanisms available on the platform [0199])
a task which is requested of the automated assistant during a human-to-computer dialog by (the application ranking module may include or cooperate with a UI for accepting voice-based input [0188] For example, the voice-based UI may be part of the OS, and user may use the constrained vocabulary to launch one of the top ranked applications. Alternatively, the user may use the constrained vocabulary to activate a feature supported by one of the top ranked applications (e.g., call home). [0195])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (See FIG. 10, identify current user 712; e.g. Mom has used the video player application to cause a selected program to be presented by a separate home theater system in the living room [0163], When Mom first picks up the tablet to tum on the Olympics, the application tailoring module may use the tablet's camera to automatically detect that Mom is the current user [0164] the family interaction engine 
wherein the standalone multi-modal assistant device is equipped with a display; (See FIG. 1, display 22)
prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (See FIG. 10 Save State Data for Previous User 732; e.g. Mom has used the video player application to cause a selected program to be presented by a separate home theater system in the living room. Then, Mom and Dad may pass the tablet back and forth while watching that program (e.g., the Olympics). [0163], when the application tailoring module saves state data for a user as indicated below, the application tailoring module may save that state data to the context framework [0165], the application tailoring module may then determine whether the tablet has been transferred or handed off to a different user [0170], a transfer to a new user is detected, whoever was just using the tablet may then be considered the previous user, and the new user may be considered the current user… the application tailoring module may then cause the tablet to save 
subsequently detecting that a person is co-present with the standalone multi-modal assistant device, (the family interaction engine may automatically detect when users are in close proximity to the tablet, based on data from a camera and/or other sensors. For example, as described in greater detail below, the tablet may include a camera, and the family interaction engine may determine that a user is near the tablet based on data received from the camera. [0031], the family interaction engine may automatically determine which user is holding the tablet, and the family interaction engine may automatically change the user interface and the open user account in response to detecting that the tablet has been handed from one user to another [0033], detect whether a person is near the tablet [0035], the family interaction engine may also provide for an independent guest account that is not associated with the collective user account [0042], the term "family user'' generally refers to whichever user or users is/are 
based on the detecting and the identifying: obtaining a plurality of data items targeted at the plurality of registered users, (The family user profile may also contain data identifying content items associated with the family user, such as local content 93. When the family user account is open, the family interaction engine may dynamically and automatically present another home screen with pictures, appointments, messages, etc., that are relevant to the family in general, based at least in part on the family user's settings, RPM, recommendations, and results learned by the tablet [0051], Relevant 
wherein the plurality of data items are obtained based on the accounts of the registered users; (the information and media rotate through at periodic intervals until the tablet meets sleep state criteria or until active engagement by a person. One of the containers (e.g., picture panel 922) may operate similarly to computer screen saver or an electronic picture frame, cycling through a set of pictures. However, other containers include other kinds of information, with the family channel including an amalgamation of content expected to be of broad interest to members of the family, based on stated preferences from individual user profiles and from the family user profile, relevant situational context, observed usage behavior for individual accounts and for the family 
ranking the plurality of data items based on an identity of the given registered user, (the family interaction engine may automatically sense the presence of individual users (e.g., using voice identification or face recognition), and the family interaction 
wherein data items targeted at the given registered user are ranked more highly than other data items; and (if Dad and Jill typically watch certain shows together or do certain activities together, then the family interaction engine and the content recommendation module may automatically prioritize those shows or activities in response to detecting that Dad and Jill are present. However, when Jack is also present, the group may tend to watch a different show. Accordingly, the family interaction engine and the content recommendation module may prioritize that show in response to detecting that Dad, Jill, and Jack are present. Thus, the family interaction engine may observe the family behavior and subsequently use those observations to provide an experience that is customized for different groups within the family. [0146])


Want at least suggests:
wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (This would allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user (or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user…. For example, after the second user hands the tablet back to the first user, the process may return to block 712, and when the application tailoring module recognizes that the first user is now the current user, the application tailoring module may retrieve the state data that was saved for the first user [0171])

As shown above, Scott teaches that when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, 

One would have been motivated to do so to provide improved facilities for interactions among multiple individual user (Wan [0024]) and for privacy reasons, to ensure the safety of the data of the user (Wan [0121)).

As shown above, Wan, at least, suggests, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task.

Vibbert teaches:
performing, by an automated assistant that operates at least in part on a standalone multi-modal device, (multi-modal conversational dialog application arrangement that shares context information between components in accordance with 
a task which is requested of the automated assistant during a human-to-computer dialog by (dialog application system may receive user commands. The user commands may be input as either text or speech input into a client computing device such as user client 201 of FIG. 2. Speech and text user commands may be processed by an ASR engine, NLU engine, and a context sharing module before being processed by a dialog application system into parsed user commands. [0112], the dialog application system may identify one more tasks for execution. By applying the best ranked semantic interpretation to the received user input, the task manager may identify the intent of the user command and may identify one or more tasks for execution. Such identified tasks may be associated with the best ranked semantic interpretations applied to the user commands [0114])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (a user login subroutine that involves identifying a user, user registration and logon, and introducing the user to the dialog application. [0075], verifying whether a user is registered with the dialog application [0087])

prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (the dialog application system may determine whether execution of a new task has been requested before the current task has completed [0117], In response to determining that the execution of a new task has been requested before the current task has completed, in step 714, the dialog application system may suspend execution of the currently active task... the dialog engine of the currently active task, under direction of the task manager, may preserve the current state of execution of the task, store any user input values, initialized task subroutines, generated expectation agendas, dialog stacks, and parsed user input to be later recalled when the task is resumed. [0118] a user login subroutine that involves identifying a user, user registration and logon, and introducing the user to the dialog application. [0075], verifying whether a user is registered with the dialog application [0087])
subsequently… rendering, on the display, graphical information indicative of… [a] plurality of data items, wherein the information indicative of the… plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (the dialog application system may identify the next task to be 
wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task. (dialog engine and task manager of the dialog application system may each monitor the speech input received during execution of a task in order to facilitate execution of the task... For example, the task manager may monitor a processed user input to determine if the user 

Given that:
Scott teaches when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. (Scott [0059]);
Scott further teaches that Digital assistants for computing devices are widely used to help with various interactions like scheduling, making calls, setting reminders, navigating content, searching, and getting answers to questions (Scott [0002]); and
Wan teaches to allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user (or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user…. For example, after the second user hands the 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the obtaining of a plurality of data items targeted at the plurality of registered users, and rendering, on the display, graphical information indicative of the plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the reminder, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder, of Scott, together with the ranking the plurality of data items based on an identity of the given registered user, wherein data items targeted at the given registered user are ranked more highly than other data items; and rendering, on the display, graphical information indicative of the ranked plurality of data items, and saved state information for the re-enablement of existing state either on the same device, of Wan, to include performing, by an automated assistant that operates at least in part on a standalone multi-modal device, a task which is requested of the automated assistant during a human-to-computer dialog by a given registered user of a plurality of registered users with accounts accessible to the automated assistant, wherein the standalone multi-modal assistant device is equipped with a display; prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; and rendering, on the 

One would have been motivated to make such a modification to provide efficient, effective, functional, and convenient ways of executing dialog based tasks (Vibbert [0006]) and provide intelligent personal assistants for managing an entire set of tasks implemented by a more complex application in a friendly and easy to use environment (Vibbert [0002]-[0003])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Scott teaches:
wherein the information indicative of the… plurality of data items includes a plurality of graphical elements, each graphical element representing a respective data item of the plurality of data items. (The first user experience is modified to generate a second user experience that includes identity-specific information that is linked to the identity of the user (block 608). For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098] e.g. Fig. 5, interface 510, interface 510 may include various interaction options, customized elements, user-specific information, and so forth. [0085])

Wan teaches:
wherein the information indicative of the ranked plurality of data items includes a plurality of graphical elements, each graphical element representing a respective data item of the plurality of data items. (See FIG. 3, ten containers or objects, including a
menu bar 910, a user menu 912, a weather panel 914, a calendar panel 916, a received content panel 918, a shopping panel 920, a picture panel 922, a social networking panel 924, a recommended content panel 926, and a search panel 928 [0056]-[0058], Once the content is determined, the family interaction engine may display that content on the family user channel, for instance as one or more home screens, as shown at block 218 [0072] when the family user is open, the family channel may use tiles or other containers to show content that entices the user to click on a link for more information [0062])

Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Scott, at least, suggests:
wherein the plurality of graphical elements include a plurality of graphical cards or tiles. (See FIG. 5, graphical elements represented as cards or tiles)

Wan teaches:


Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 13, the rejection of Claim 11 is incorporated.
Scott, as modified, teaches:
receiving input from the given registered user, wherein the input takes action on a given graphical element of the plurality of graphical elements, and (Alice may ask about a scheduled soccer game while in the proximity zone 306 and receive a voice response because the digital assistant 126 knows Alice's proximity and determines voice is appropriate in the proximity zone 306. As she walks closer and enters the proximity zone 304, the digital assistant 126 recognizes the approach (e.g., change in proximity) and adapts the experience accordingly. For example, when Alice enters the proximity zone 304, the digital assistant 126 may automatically display a map of the soccer game location on the display 308 in response to detection of her approach via the system behavior manager 130 [0070] interact with the digital assistant 126 via... other types of input such as audio input [0075])
…
subsequently detecting that another person is co-present with the standalone multi-modal assistant device; identifying the another person as the different registered 

Scott may not explicitly disclose:
wherein the given graphical element is associated with a data item of the ranked plurality of data items that is targeted towards a different registered user of the plurality of registered users; based on the input, removing the given graphical element from the display;... rendering, on the display, the given graphical element.

Wan teaches:
receiving input from the given registered user, wherein the input takes action on a given graphical element of the plurality of graphical elements, and (a transfer to a new user is detected, whoever was just using the tablet may then be considered the previous user, and the new user may be considered the current user. [0171], the family interaction engine may then facilitate interaction by the individual user [0075]) 
 wherein the given graphical element is associated with a data item of the ranked plurality of data items that is targeted towards a different registered user of the plurality of registered users; (This shared content may include items that have been shared with the family user by an individual user, such as upcoming calendar items, school news, 
based on the input, removing the given graphical element from the display; (a swipe gesture in which the first user's thumbnail image (or other identifier) is dragged or swiped off the screen, to indicate that the first user should be removed [0120])
subsequently detecting that another person is co-present with the standalone multi-modal assistant device; identifying the another person as the different registered user; and rendering, on the display, the given graphical element. (save state data for the previous user... the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user ¶ [0171])

Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 17, Scott teaches:
A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: (computer readable media storing instructions that are executable by the processing system to cause the system to perform operations [0139] one or more processors [0027])

a task which is requested of the automated assistant during a human-to-computer dialog by (requests may include spoken or written (e.g., typed text) data that is interpreted through natural language processing capabilities of the digital assistant 126. The digital assistant 126 may interpret various input and contextual clues to infer the user's intent, translate the inferred intent into actionable tasks and parameters, and then execute operations and deploy device services 128 to perform the tasks. Thus, the digital assistant 126 is designed to act on behalf of a user to produce outputs that attempt to fulfill the user's intent as expressed during natural language interactions between the user and the digital assistant [0031], e.g. FIG. 5, an active conversation interface 512, which may be output during an ongoing conversation between a user and the digital assistant. Here, the system provides indications and feedback with respect to the conversation, such as by displaying recognized speech 514, providing suggestions, and/or indicating available voice command options [0086])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (A user identified/detail interface 510 represents an expanded visualization that may be provide when the user moves closer to the client 
wherein the standalone multi-modal assistant device is equipped with a display; (The client device 102 can be embodied as any suitable computing system and/or device such as… the computing device may be any type of portable computer, mobile phone, or portable device 120 that includes an integrated display 122 [0028])
…generate a data item representing… [a reminder], wherein the data item is targeted at the given registered user; (Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068])
subsequently detect that an unidentified user is co-present with the standalone multi-modal assistant device; and (If the user moves farther away, such as to the 
based on the unidentified user being co-present with the standalone multi-modal assistant device: (A digital assistant is invoked to provide a first user experience for interactivity with the digital assistant (block 602)... the system behavior manager 130 instructs the digital assistant 126 to provide an interaction modality that indicates to the user that the digital assistant 126 is active and available to receive speech input and 
transitioning the display from an inactive state to an active state; (Consider, for instance, that a user 310 ("Alice") enters a living area of her house in which the client device 102 is situated. The system behavior manager 130 or comparable functionality senses her presence in the proximity zone 306 via various sensors 132. In response, the client device 102 is transitioned from a low power mode to an active mode. [0065] when a user is not detected in any of the proximity zones 302, 304, 306, the interface 502 is presented… [0083] A proximity/speech mode interface 504 may be presented when the system is initially activated when presence is detected and/or for audio-based interaction from a particular distance away from a reference point, e.g. in the proximity zone 306 and beyond. The interface 504 may include information that is appropriate while the system attempts to gather additional context via sensors and/or when audio-based modalities are dictated based on the context. [0084])
obtaining a plurality of data items targeted at the plurality of registered users, (a user that is detected in the proximity zone 306 may not be identified and/or authenticated, and thus the assistance query 506 is presented as a general query that is not specific to any particular user identity such that any user may respond and receive assistance from the digital assistant 126. [0084], Consider, for instance, that a user 310 ("Alice") enters a living area of her house in which the client device 102 is situated. The system behavior manager 130 or comparable functionality senses her 
wherein the plurality of data items are obtained based on the accounts of the registered users; (user profile and/or preference data [0027], Alice is identified and authenticated as being associated with a particular user profile [0068], the system has identified Bob [0074] The system can also activate and deactivate public/private information based on the number of user present and who the users are [0089] when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. [0059])
…
render, on the display, graphical information indicative of the… plurality of data items, wherein the information indicative of the… plurality of data items includes a the reminder], and (For instance, user-specific information such as calendar, contacts, preferred content, and so forth, is presented by the digital assistant 126 to the user. [0098] e.g. Fig. 5, interface 510, interface 510 may include various interaction options, customized elements, user-specific information, and so forth. [0085] Additional information output for Alice may include her work calendar, additional cues to interact with the speech based system, examples of things to say, reminders, message indictors and previews, and so forth [0068]) 
wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the… [reminder]. (Alice may ask about a scheduled soccer game while in the proximity zone 306 and receive a voice response because the digital assistant 126 knows Alice's proximity and determines voice is appropriate in the proximity zone 306. As she walks closer and enters the proximity zone 304, the digital assistant 126 recognizes the approach (e.g., change in proximity) and adapts the experience accordingly. For example, when Alice enters the proximity zone 304, the digital assistant 126 may automatically display a map of the soccer game location on the display 308 in response to detection of her approach via the system behavior manager 130 [0070] interact with the digital assistant 126 via... other types of input such as audio input [0075])

While Scott teaches generating a data item representing a reminder, wherein the data item is targeted at the given registered user… rendering, on the display, graphical information indicative of the plurality of data items, wherein the information indicative of 
prior to completion of the task, generate a data item representing the incomplete task,…
rank the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and render, on the display, graphical information indicative of the ranked plurality of data items, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task. (emphasis added).

Wan teaches:
perform, by an automated assistant that operates at least in part on a standalone multi-modal device, (application ranking module may be implemented as an application manager, the voice-based UI may be implemented as a digital personal assistant, and they may work together via any inter-process communication (IPC) mechanisms available on the platform [0199])
a task which is requested of the automated assistant during a human-to-computer dialog by (the application ranking module may include or cooperate with a UI 
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (See FIG. 10, identify current user 712; e.g. Mom has used the video player application to cause a selected program to be presented by a separate home theater system in the living room [0163], When Mom first picks up the tablet to tum on the Olympics, the application tailoring module may use the tablet's camera to automatically detect that Mom is the current user [0164] the family interaction engine may store the individual user profiles 71 in a profiles module 70. For instance, in one scenario, the tablet ofFIG.1 is to be shared by the following members of a family: a mother, a father, and two children. Accordingly, in the embodiment of FIG. 1, the profiles module contains a first user profile 72A for the mother, a second user profile 72B for the father, as well as additional individual user profiles (indicated by ellipses) for the two children [0039], the profiles module includes a collective user profile referred to as a family user profile 73 [0045] the profiles module may contain multiple profiles, including at least a first user profile 72A, a second user profile 72B, and a family user profile 73 [0048])
wherein the standalone multi-modal assistant device is equipped with a display; (See FIG. 1, display 22)
prior to completion of the task, generate a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (See FIG. 10 Save 
subsequently detect that an unidentified user is co-present with the standalone multi-modal assistant device, (the family interaction engine may automatically detect 
based on the unidentified user being co-present with the standalone multi-modal assistant device:… obtaining a plurality of data items targeted at the plurality of registered users, (The family user profile may also contain data identifying content items associated with the family user, such as local content 93. When the family user account is open, the family interaction engine may dynamically and automatically present another home screen with pictures, appointments, messages, etc., that are relevant to the family in general, based at least in part on the family user's settings, RPM, recommendations, and results learned by the tablet [0051], Relevant family content may include, without limitation, weather reports, reports on the current location and activity of each family member, notices of upcoming planned family events (potentially via a calendar), media content that may include personal photos or videos, favored external media, favored music, and feeds from social networking sites of interest (e.g., status updates from "friends," text messages from individuals being "followed," etc.). This content may also include applications commonly used under the family account, such as an electronic program guide (EPG), a video-on-demand application, a social networking application, etc. The content may also include news items that have been automatically determined to correspond to shared interests and preferences of the family members. The family interaction engine may also present shared content on the family channel. This shared content may include items that have been shared with the family user by an individual user, such as upcoming calendar items, school news, 
wherein the plurality of data items are obtained based on the accounts of the registered users; (the information and media rotate through at periodic intervals until the tablet meets sleep state criteria or until active engagement by a person. One of the containers (e.g., picture panel 922) may operate similarly to computer screen saver or an electronic picture frame, cycling through a set of pictures. However, other containers include other kinds of information, with the family channel including an amalgamation of content expected to be of broad interest to members of the family, based on stated preferences from individual user profiles and from the family user profile, relevant situational context, observed usage behavior for individual accounts and for the family user account, etc. For instance, the family interaction engine may dynamically configure the family channel to present news, applications, video and audio media items, photographs, calendar items, and other types of content that has broad interest to family members. Furthermore, in addition to changing specific content items, the family interaction engine automatically changes containers and general content categories or genres displayed on the family channel. Consequently, the blended content may be unique and compelling to each family, and the family channel may serve as a window into the family's interests [0157], The family interaction engine may cause the collective user account to by tied or linked to specific individual user accounts. [0025], the collective user account and link that account with multiple specific individual user accounts. When the collective user account is created, the family interaction engine may also automatically create the corresponding collective user profile [0040], as 
rank the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and (The family interaction engine may then determine which containers to display on the family user home screen, and which content items to include in those containers, as shown at block 216. These determinations may be based on the data in the family user profile, as well as on aspects of the current context for the tablet such as those mentioned above. Once the content is determined, the family interaction engine may display that content on the family user channel, for instance as one or more home screens, as shown at block 218. [0072], Aspects of the current context that the family interaction engine may consider when determining what to include on the family channel may include the current time (including the current date) and the current location of the tablet. [0070], Other aspects of the current context that the family interaction engine may consider when determining what to include on the family channel may include, without limitation, scheduled events associated with one or more of the family members. For instance, the family interaction engine may recognize such events based on data from the family 
render, on the display, graphical information indicative of the ranked plurality of data items, (Once the content is determined, the family interaction engine may display 

Want at least suggests:
wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (This would allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user (or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user…. For example, after the second user hands the tablet back to the first user, the process may return to block 712, and when the application tailoring module recognizes that the first user is now the current user, the application tailoring module may retrieve the state data that was saved for the first user [0171])

As shown above, Scott teaches that when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a 

One would have been motivated to do so to provide improved facilities for interactions among multiple individual user (Wan [0024]) and for privacy reasons, to ensure the safety of the data of the user (Wan [0121)).

As shown above, Wan, at least, suggests, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task.

Vibbert teaches:
perform, by an automated assistant that operates at least in part on a standalone multi-modal device, (multi-modal conversational dialog application arrangement that shares context information between components in accordance with one or more example embodiments. A user client 201 may deliver output prompts to a human user and may receive natural language dialog inputs, including speech inputs, from the 
a task which is requested of the automated assistant during a human-to-computer dialog by (dialog application system may receive user commands. The user commands may be input as either text or speech input into a client computing device such as user client 201 of FIG. 2. Speech and text user commands may be processed by an ASR engine, NLU engine, and a context sharing module before being processed by a dialog application system into parsed user commands. [0112], the dialog application system may identify one more tasks for execution. By applying the best ranked semantic interpretation to the received user input, the task manager may identify the intent of the user command and may identify one or more tasks for execution. Such identified tasks may be associated with the best ranked semantic interpretations applied to the user commands [0114])
a given registered user of a plurality of registered users with accounts accessible to the automated assistant, (a user login subroutine that involves identifying a user, user registration and logon, and introducing the user to the dialog application. [0075], verifying whether a user is registered with the dialog application [0087])
wherein the standalone multi-modal assistant device is equipped with a display; (input/output interfaces 119 (e.g., keyboard, mouse, display, printer, etc.), [0037] 
prior to completion of the task, generate a data item representing the incomplete task, wherein the data item is targeted at the given registered user; (the dialog application system may determine whether execution of a new task has been requested before the current task has completed [0117], In response to determining that the execution of a new task has been requested before the current task has completed, in step 714, the dialog application system may suspend execution of the currently active task... the dialog engine of the currently active task, under direction of the task manager, may preserve the current state of execution of the task, store any user input values, initialized task subroutines, generated expectation agendas, dialog stacks, and parsed user input to be later recalled when the task is resumed. [0118] a user login subroutine that involves identifying a user, user registration and logon, and introducing the user to the dialog application. [0075], verifying whether a user is registered with the dialog application [0087])
subsequently… render, on the display, graphical information indicative of… [a] plurality of data items, wherein the information indicative of the… plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and (the dialog application system may identify the next task to be executed in response to determining that the currently active task has completed execution. Once the task manager has determined in step 720 that execution of the 
wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task. (dialog engine and task manager of the dialog application system may each monitor the speech input received during execution of a task in order to facilitate execution of the task... For example, the task manager may monitor a processed user input to determine if the user desires to create a new task, suspend, abort or exit the current task, or resume a previously suspended task [0116] the dialog application system may determine whether 

Given that:
Scott teaches when one or multiple users interact with the system, the system tailors the content based on the user's preferences. For example, when asking the digital assistant 126 for the calendar, the system automatically composes information of one or more people and merges possible appointments in a multi-user interaction scenario. (Scott [0059]);
Scott further teaches that Digital assistants for computing devices are widely used to help with various interactions like scheduling, making calls, setting reminders, navigating content, searching, and getting answers to questions (Scott [0002]); and
Wan teaches to allow for the re-enablement of existing state either on the same device, or potentially on other devices with compatible capabilities. If the current user (or "second user") subsequently hands the tablet back to the previous user ( or "first user"), the application tailoring module may retrieve the saved state data for the first user and reconfigure the tablet back to the state that existed before the first user handed the tablet to the second user…. For example, after the second user hands the tablet back to the first user, the process may return to block 712, and when the application tailoring module recognizes that the first user is now the current user, the 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the obtaining of a plurality of data items targeted at the plurality of registered users, and rendering, on the display, graphical information indicative of the plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the reminder, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder, of Scott, together with the ranking the plurality of data items based on priorities associated with the plurality of data items, wherein the priorities are unrelated to the registered users; and rendering, on the display, graphical information indicative of the ranked plurality of data items, and saved state information for the re-enablement of existing state either on the same device, of Wan, to include performing, by an automated assistant that operates at least in part on a standalone multi-modal device, a task which is requested of the automated assistant during a human-to-computer dialog by a given registered user of a plurality of registered users with accounts accessible to the automated assistant, wherein the standalone multi-modal assistant device is equipped with a display; prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; and rendering, on the display, graphical information indicative of the ranked plurality of data items, wherein the information indicative of the ranked plurality of data items includes a selectable graphical element 

One would have been motivated to make such a modification to provide efficient, effective, functional, and convenient ways of executing dialog based tasks (Vibbert [0006]) and provide intelligent personal assistants for managing an entire set of tasks implemented by a more complex application in a friendly and easy to use environment (Vibbert [0002]-[0003])

Regarding Claim 18, the rejection of Claim 17 is incorporated. 
Scott teaches:
determine an identity of the unidentified user; and (Identity of a user is detected (block 604)… user-specific attribute is detected by one or more of the sensors 132, and used to identify and/or authenticate the user. Different ways of detecting user identity are discussed above, and include various biometric features and techniques. [0097])

Scott may not explicitly disclose:
further rank the obtained data items based on the identity;
wherein the determined identity of the user has greater influence on how the obtained data items are ranked than the priorities that are unrelated to the registered users.

determine an identity of the unidentified user; and further ranking the obtained data items based on the identity; (the family interaction engine may automatically sense the presence of individual users (e.g., using voice identification or face recognition), and the family interaction engine may automatically show or hide containers, based on the preferences of those detected users. [0061] their user profiles may indicate that Mom prefers the social networking application to sort status updates based on importance and Dad prefers the social networking application to sort status updates based on time. Accordingly, when Mom is holding the tablet, the application tailoring module may configure the social networking application to show the most important status updates at the top. And when Dad is holding the tablet, the application tailoring module may configure the social networking application to show the most recent status updates at the top [0174] if Dad and Jill typically watch certain shows together or do certain activities together, then the family interaction engine and the content recommendation module may automatically prioritize those shows or activities in response to detecting that Dad and Jill are present. However, when Jack is also present, the group may tend to watch a different show. Accordingly, the family interaction engine and the content recommendation module may prioritize that show in response to detecting that Dad, Jill, and Jack are present. Thus, the family interaction engine may observe the family behavior and subsequently use those observations to provide an experience that is customized for different groups within the family. [0146])
wherein the determined identity of the user has greater influence on how the obtained data items are ranked than the priorities that are unrelated to the registered 

Therefore, combining Scott, Wan and Vibbert would meet the claim limitations for the same reasons as set forth in Claim 1.

Response to Arguments
Applicant’s arguments, see pg. 8 of the response filed 11/09/2021, with respect to the rejection(s) of claim(s) 1, 10 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vibbert, as shown above.
As shown above, Scott teaches a task which is requested of the automated assistant during a human-to-computer dialog by a given registered user, generating a data item representing a reminder, and a graphical element that is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the reminder. Wan teaches a task which is requested of the automated assistant during a human-to-computer dialog by a given registered user, prior to completion of the task, generating a data item representing the incomplete task, and, at least, suggests a selectable graphical element indicated of the data item representing the incomplete task. Vibbert resolves any alleged deficiencies of Scott and Wan by teaching performing, by an automated assistant that operates at least in part on a standalone multi-modal device, a task which is requested of the automated assistant during a human-to-computer dialog by a given registered user of a plurality of registered users with accounts accessible to the automated assistant, wherein the standalone multi-modal assistant device is equipped with a display; prior to completion of the task, generating a data item representing the incomplete task, wherein the data item is targeted at the given registered user; and rendering, on the display, graphical information indicative of a plurality of data items, wherein the information indicative of the plurality of data items includes a selectable graphical element indicative of the data item representing the incomplete task, and wherein the graphical element is selectable to resume the human-to-computer dialog via vocal engagement with the automated assistant to complete the task.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-9, 11-13 and 18 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.
Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179